Allowable Subject Matter   
 
	Claims 1-20 are allowed. Claims 1, 3-7, 9-11, 13-16, and 18-20 have been amended.  

The following is an examiner’s statement of reasons for allowance: 	
		   
The closest prior issued Patent No.: US 7,870,398 B2 to Perng et al (hereafter referenced as Perng), in view of Pub.No.: US 2013/0191650 to Balakrishnanet al(hereafter referenced as Balakrishnan) fails to teach or suggest receiving a query by a client in communication with a plurality of servers, each of the plurality of servers having a level of security each of the plurality of servers having a data source, wherein the data source has a data source security profile consisting of the encryption status, and wherein the level of security for each server is determined by the communication encryption between the client and the plurality of servers, the data source security profile, and the execution environment of the server; acquiring, by the client, a security profile of each of the plurality of servers and data source for each of the plurality of servers; generating, by the client and based on the security profile two or more subqueries from the query, each of the two or more subqueries having a data sensitivity; sending, by the client, a first subquery of the two or more subqueries to a first server of the plurality of servers when the data sensitivity of the first subquery corresponds to the level of security of the first server and a first data source, and a second subquery of the two or more subqueries to a second server of the plurality of servers when the data sensitivity of the first subquery corresponds to the level of security of the second server and a second data source, the first server processing the first subquery and the second server processing the second subquery; and providing a result for the query, the result comprising combined output from the first server and the second server.
Perng in view of Balakrishnanet  simply offers a program product for confirming the validity of data returned from a data store which contains a primary data set encrypted using a first encryption and a secondary data set using a second encryption where the secondary data set is a subset of the primary data set and a client issues a substantive query against the data store to retrieve a primary data result belonging to the primary data set where the query interface issues at least one validating query against the data store and a system to maintain confidentiality of data in a database management system by selecting encryption schemes for data items, storing encrypted data in databases, transforming SQL queries to run over encrypted data, and executing queries over encrypted data on the database server, but doesn’t offer receiving a query by a client in communication with a plurality of servers, each of the plurality of servers having a level of security each of the plurality of servers having a data source, wherein the data source has a data source security profile consisting of the encryption status, and wherein the level of security for each server is determined by the communication encryption between the client and the plurality of servers, the data source security profile, and the execution environment of the server; acquiring, by the client, a security profile of each of the plurality of servers and data source for each of the plurality of servers; generating, by the client and based on the security profile two or more subqueries from the query, each of the two or more subqueries having a data sensitivity; sending, by the client, a first subquery of the two or more subqueries to a first server of the plurality of servers when the data sensitivity of the first subquery corresponds to the level of security of the first server and a first data source, and a second subquery of the two or more subqueries to a second server of the plurality of servers when the data sensitivity of the first subquery corresponds to the level of security of the second server and a second data source, the first server processing the first subquery and the second server processing the second subquery; and providing a result for the query, the result comprising combined output from the first server and the second server as cited in the amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433